 



CTS Corporation
Form 10-Q
EXHIBIT 10(a)
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of April 29, 2005 (this
“Amendment”), among CTS CORPORATION, an Indiana corporation (the “Borrower”),
the guarantors party hereto, the financial institutions listed on the signature
pages hereof as Lenders and HARRIS TRUST AND SAVINGS BANK (“Harris”), as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the guarantors party thereto (the “Guarantors”), the
financial institutions listed on the signature pages thereof as Lenders and the
Administrative Agent have heretofore entered into that certain Credit Agreement,
dated as of July 14, 2003 (as amended, the “Credit Agreement”), among the
Borrower, the Guarantors party thereto, the Lenders party thereto, Harris, as
L/C Issuer and Administrative Agent, and National City Bank of Indiana, as
Syndication Agent, and Key Bank National Association, as Documentation Agent;
and
     WHEREAS, the Borrower has asked the Lenders and the Administrative Agent to
(i) amend the Leverage Ratio and (ii) make certain other changes to the Credit
Agreement.
     NOW, THEREFORE, in consideration of the premises set forth above, the terms
and conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.
DEFINITIONS
SECTION 1.1 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
ARTICLE II.
AMENDMENTS
SECTION 2.1

  (a)   Section 5.1 of the Credit Agreement is hereby amended by inserting the
following new defined term in proper alphabetical order:         “Adjusted
EBITDA” means, with reference to any period, EBITDA for such period plus an
amount calculated by the Borrower and approved by the Administrative Agent in
its reasonable discretion equal to the EBITDA of the Persons or assets which are
the subject of each Permitted Acquisition as if such Permitted Acquisition was
completed on the first day of such period to the extent not subsequently sold or
otherwise disposed of during such period.

1



--------------------------------------------------------------------------------



 



  (b)   The defined term “Leverage Ratio”appearing in Section 5.1 of the Credit
Agreement is hereby amended in its entirety and as so amended shall read as
follows:         “Leverage Ratio” means, as of the last day of any fiscal
quarter of the Borrower, the ratio of Total Funded Debt of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter to Adjusted EBITDA of the
Borrower and its Subsidiaries for the period of four fiscal quarters then ended.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the Administrative Agent to enter into this
Amendment, the Borrower hereby reaffirms, as of the date hereof, its
representations and warranties contained in Article III of the Credit Agreement
and additionally represents and warrants to the Administrative Agent and each
Lender as set forth in this Article III.
SECTION 3.1 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Amendment are within the Borrower’s
powers, have been duly authorized by all necessary corporate action, and do not:

  (a)   contravene the Borrower’s constituent documents;     (b)   contravene
any contractual restriction, law or governmental regulation or court decree or
order binding on or affecting the Borrower; or     (c)   result in, or require
the creation or imposition of, any Lien on any of the Borrower’s properties.

SECTION 3.2 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Amendment.
SECTION 3.3 Validity, etc. This Amendment constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms.
ARTICLE IV.
MISCELLANEOUS PROVISIONS
SECTION 4.1 Ratification of and References to the Credit Agreement. The Credit
Agreement is hereby ratified, approved and confirmed in each and every respect.

2



--------------------------------------------------------------------------------



 



SECTION 4.2 Headings. The various headings of this Amendment are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
SECTION 4.3 Execution in Counterparts, Effectiveness, etc. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single agreement.
SECTION 4.4 Effectiveness. This Amendment shall become effective upon execution
and delivery by the Borrower, Guarantors and the Required Lenders.
SECTION 4.5 No Other Amendments. Except for the amendments expressly set forth
above, the text of the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect, and the Lenders and the
Administrative Agent expressly reserve the right to require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.
SECTION 4.6 Governing Law; Entire Agreement. THIS AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF ILLINOIS.
     [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

              “BORROWER”
 
            CTS CORPORATION, an Indiana corporation
 
       
 
  By                  /s/ Matthew W. Long
 
       
 
      Name MATTHEW W. LONG
 
      Title Treasurer     “GUARANTORS”
 
            CTS CORPORATION, a Delaware corporation
 
       
 
  By                  /s/ Matthew W. Long
 
       
 
      Name MATTHEW W. LONG
 
      Title Treasurer
 
            CTS ELECTRONIC COMPONENTS, INC.
 
       
 
  By                  /s/ Richard G. Cutter
 
       
 
      Name RICHARD G. CUTTER
 
      Title Vice President and Secretary
 
            DYNAMICS CORPORATION OF AMERICA
 
       
 
  By                  /s/ Matthew W. Long
 
       
 
      Name MATTHEW W. LONG
 
      Title Vice President and Treasurer
 
            LTB INVESTMENT CORPORATION
 
       
 
  By                  /s/ Matthew W. Long
 
       
 
      Name MATTHEW W. LONG
 
      Title Vice President and Treasurer

4



--------------------------------------------------------------------------------



 



              “LENDERS”
 
            HARRIS TRUST AND SAVINGS BANK, in its individual capacity as a
Lender and as Administrative Agent
 
       
 
  By                  /s/ Thad D. Rasche
 
       
 
      Name THAD D. RASCHE
 
      Title Vice President
 
            NATIONAL CITY BANK OF INDIANA, as Lender
 
       
 
  By                   /s/ Robert E. Norell, Jr.
 
       
 
      Name ROBERT E. NORELL, JR.
 
      Title Vice President
 
            KEY BANK NATIONAL ASSOCIATION, as Lender
 
       
 
  By                  /s/ Daniel Di Marco
 
       
 
      Name DANIEL DI MARCO
 
      Title Assistant Vice President

5